Swayze, J.
I concur in the result reached in this cause, but not in the findings of fact expressed in the opinion. Without expressing any opinion upon the sufficiency of the proof of adultery, I think the evidence justified the conclusions of the vice-chancellor that if the defendant was guilty, the petitioner had condoned the offence.
I am authorized to say that Justice Garrison concurs in this view.
For affirmance—The Chief-Justice, Garrison, Fort, Garretson, Swayze, Bogeet, Vredenburgh, Green, Gray, Dill —10.
For reversal—Dixon, Pitney, Vroom—3.